Exhibit 10.1
SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement (the “Separation Agreement”) is made as of this 3rd
day of March, 2011 by and among Pinnacle Entertainment, Inc. (the “Company”) and
Stephen H. Capp (“Executive,” and together with the Company, the “Parties”).
WHEREAS, Executive has been employed by the Company under terms set forth in the
Amended and Restated Employment Agreement dated as of December 22, 2008 as
amended by the First Amendment to Amended and Restated Employment Agreement
dated December 18, 2009 and the Amendment to Stock Option Agreements and
Employment Agreement dated December 22, 2009 by and between Executive and the
Company (collectively, the “Employment Agreement”);
WHEREAS, Executive’s employment with the Company will end by Executive’s
separation of employment (the “Separation”) on March 31, 2011 (the “Separation
Date”); and
WHEREAS, the Parties desire to enter into this Separation Agreement in order to
set forth the definitive rights and obligations of the Parties in connection
with the Separation.
NOW, THEREFORE, in consideration of the mutual covenants, commitments and
agreements contained herein, and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the Parties intending
to be legally bound hereby agree as follows:
1. Acknowledgment of Separation. The Parties acknowledge and agree that the
Separation will occur on the Separation Date and that the Separation shall be
treated as a termination without cause other than in connection with a change of
control for all purposes under the Employment Agreement (other than with respect
to surviving provisions of the Employment Agreement as set forth below). In
addition, notwithstanding anything to the contrary, the Parties acknowledge and
agree that all provisions of the Employment Agreement will terminate effective
as of the Separation Date (including specifically, but not limited to,
Appendix A relating to tax gross-up payments), with the exception of the
provisions of Sections 4.4, 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 9.7,
9.8., 9.14, 9.15 and Article 8 of the Employment Agreement (collectively, the
“Surviving Employment Agreement Provisions”), which shall survive the Separation
and the effectiveness of this Separation Agreement and will remain in full force
and effect after the Separation Date in accordance with their terms, regardless
of the reason for this termination of employment. The post-separation provisions
of the Employment Agreement, including specifically Sections 7.3, 7.4, 7.5, 7.6
and 7.7, with respect to periods after the “Term” (as such term is used in the
Employment Agreement) shall be considered effective as of and shall run from the
Separation Date. Upon the Separation, Executive shall be treated as having
resigned from all positions Executive held with the Company and its
subsidiaries, whether as a director, officer, manager or any other position.
2. Executive’s Acknowledgment of Consideration. Executive specifically
acknowledges that the obligations and payments set forth in Section 3(a) below
were agreed to by the Parties upon entering into the Employment Agreement, and
the other obligations and payments of the Company set forth in Section 3 hereof
and the release of the Company granted in Section 6 hereof are being provided by
the Company in consideration for the release granted by Executive in Section 6
hereof.

 

 



--------------------------------------------------------------------------------



 



3. Payments and Benefits Upon and After the Separation.
(a) Accrued Salary, Expenses and Bonus. The Company shall pay or cause to be
paid to Executive all accrued but unpaid base salary. In addition, promptly upon
submission by Executive of his unpaid expenses incurred prior to the Separation
Date as described in Article 5 of the Employment Agreement, reimbursement for
such expenses shall be made. The Company shall pay these amounts within ten
(10) days of the Separation Date. In addition, Executive shall receive an annual
bonus for the year 2010 in the amount of Seven Hundred Thirty Thousand Dollars
($730,000) payable along with other management bonuses no later than March 15,
2011. Executive shall not be eligible for any bonus for the year 2011 or any
subsequent year.
(b) Severance. The severance to be paid to Executive shall be Executive’s annual
base salary of Five Hundred Thousand Dollars ($500,000), payable in equal
semi-monthly installments over twelve (12) months immediately following the
Separation Date in accordance with the Company’s regular salary payment schedule
from time to time.
(c) Stock Options, Restricted Stock and Restricted Stock Units. All of
Executive’s vested stock options as of the Separation Date shall survive the
Separation Date until the earlier of (i) June 29, 2012 or (ii) the expiration of
the original ten-year term of the vested stock options (the “Exercise Period”).
During the Exercise Period, Executive may exercise such vested stock options and
any of such stock options which remain unexercised shall expire thereafter and
be cancelled and terminated. All unvested stock options, unvested restricted
stock and unvested restricted stock units on the Separation Date are hereby
cancelled and terminated.
(d) Other Stock Unit Awards. Effective March 1, 2010, Executive was granted
Other Stock Unit Awards covering 37,500 Shares under the Company’s 2005 Equity
and Performance Incentive Plan (the “Plan”) to vest in two annual equal
installments on the first and second anniversaries on the date of the grant (the
“2010 Grant”). Fifty-percent (50%) of the Other Stock Unit Awards have vested as
of March 1, 2011 and the 18,750 Shares corresponding to such vested portion of
the 2010 Grant shall be issued to Executive within ninety (90) days of the
second anniversary of the grant date, subject to the provisions of the 2010
Grant and the Plan. The remaining portion of the 2010 Grant that would otherwise
vest on March 1, 2012 if Executive were still employed is hereby cancelled and
terminated.
(e) Other Benefits Payments. The Company shall pay or make available to
Executive all benefits described under Section 6.5.3(c) of the Employment
Agreement with respect to “Health and Disability Coverage Continuation”
described therein for a maximum period of twelve (12) months from the Separation
Date, conditioned upon Executive’s timely election of COBRA coverage. Executive
shall promptly advise the Company if he becomes covered under other insurance
plans. Any reimbursement that is taxable to the Executive shall be made not
later than December 31 of the calendar year following the calendar year in which
Executive or family member incurred the expense.

 

 



--------------------------------------------------------------------------------



 



(f) Tax Withholding. The Company shall be entitled to withhold from any amounts
otherwise payable hereunder to Executive any amounts required to be withheld in
respect of federal, state or local taxes and Executive shall be responsible for
all taxes on amounts received under or related to this Separation Agreement.
(g) No Duty to Mitigate. The payments contemplated herein shall not be subject
to any duty of mitigation by Executive nor to offset for any income earned by
Executive following Separation.
4. Consulting Services; Cooperation.
(a) Consulting. For a period of twelve (12) months beginning on the Separation
Date (the “Consulting Period”), the Company will retain Executive to act on a
part-time basis as an independent consultant (for no additional compensation),
as reasonably directed by the Company, in assisting the Company as determined in
the discretion of the Chief Executive Officer, including, but not limited to the
Company’s Baton Rouge project. If Executive takes another executive position
during the Consulting Period (subject to his non-competition restrictions as set
forth in Section 7.4 of his employment agreement), Executive shall have the
right to terminate his obligation to provide consulting services upon written
notice to the Company. Executive shall make himself reasonably available during
the Consulting Period, but the parties agree that said commitment shall not
exceed twenty-five (25) hours per month. The Company expressly agrees that
Executive shall only be liable for breach of Executive’s obligations under this
Section 4(a) to the extent Executive engages in gross negligence or willful
misconduct with respect to those services and, in such event, the Company
expressly agrees that it shall not be entitled to seek money damages in excess
of $10,000 for all such breaches.
(b) Reimbursement of Expenses; Independent Contractor Status. The Company agrees
to reimburse Executive for all reasonable out-of-pocket costs and expenses
incurred in connection with the consulting services provided under this Section
upon presentation of appropriate documentation thereof. In connection with the
Executive’s activities on behalf of the Company as an independent consultant
pursuant to this Section, Executive acknowledges and agrees that he is acting as
an independent contractor, engaged in the conduct of his own separate business
and is not a partner, joint venturer, an agent or employee of the Company for
any purpose. Executive also acknowledges and agrees that Executive has no right
or authority or ability to enter into any contracts or assume any obligations or
give any warranties or make any representations on behalf of the Company or to
bind the Company in any way, and Executive will not convey or represent that he
has any such authority. Executive agrees that, other than the consulting
services described in this Section, Executive will not otherwise hold himself
out as acting for or on behalf of the Company. The Company shall indemnify and
hold Executive harmless from any claim or liability arising from actions taken
by Executive in good faith in performing the services required under this
Section 4, including any costs of defense or attorney’s fees; provided that
(1) the Company shall have the right, at its expense, to assume or participate
in the defense of any claim or action covered by such indemnity, (2) the Company
shall not be liable for any settlement or compromise of any claim or action
covered by such indemnity

 

 



--------------------------------------------------------------------------------



 



unless the Company has consented in writing to such settlement or compromise
(which consent shall not be unreasonably withheld) and (3) the Company shall not
be liable under this indemnity to the extent that it is determined in a final
judgment by a court of competent jurisdiction or final arbitration proceeding
that such claim or liability resulted from any acts or failures to act
undertaken or omitted to be taken by Executive through his gross negligence or
willful misconduct.
(c) Cooperation. Executive also agrees to cooperate with the Company and its
attorneys in any current or future litigation or claims involving the Company or
any of its subsidiaries in which Executive might be a witness or for which
Executive may have material information including, but not limited to, any and
all meetings, depositions, arbitrations, mediations, trials, etc. This
cooperation obligation shall be limited to forty (40) hours per year and it
shall expire on March 31, 2014.
5. Confidential Information; Prohibitions on Certain Actions by Executive;
Cooperation.
(a) Disclosure of Separation Agreement. In addition to and without limiting the
provisions of Section 7.1 of the Employment Agreement, the Executive shall, and
the Company agrees to cause each of the Chief Executive Officer, Chief Financial
Officer, General Counsel and any executive and senior vice president of the
Company (the “Designated Company Executives”) to, keep this Separation
Agreement, and the terms and subject matter hereof, strictly confidential, and
no disclosure or public announcement will be made by any of them (except as
required by applicable law, including but not limited to any securities laws and
the rules and regulations of the U.S. Securities and Exchange Commission (the
“SEC”)) with respect to this Separation Agreement (including the existence
thereof, or the terms or subject matter hereof) without the prior agreement of
the other Party; provided, however, that (i) the Company may issue a mutually
agreed upon press release announcing Executive’s departure and from time to time
may comment on, or make public disclosures regarding, the Separation in a manner
consistent with such press release; (ii) the Company and Executive may provide
this Separation Agreement to and share such information with applicable gaming
regulatory authorities; and (iii) the Company and Executive may share such
information with their legal, tax and accounting advisors. Executive agrees to
direct all inquiries concerning Executive’s employment with the Company to the
Company’s Chief Executive Officer or General Counsel, who will represent that
Executive resigned to pursue other opportunities. Executive acknowledges that
the Company intends to file this Separation Agreement with the SEC as an exhibit
to its periodic reports filed with the SEC and to describe its terms in its SEC
filings. The Company acknowledges that Executive may disclose the existence of
this Separation Agreement and any details related thereto to the extent that
such information has been filed by the Company with the SEC or if the Company
has otherwise released such information to the public.
(b) Prohibition on Certain Actions by Executive. Executive acknowledges that,
given Executive’s position with the Company prior to the Separation, Executive
possesses substantial non-public information and other confidential information
regarding the Company which has substantial economic value to the Company,
including without limitation information relating to the Company’s development
plans, prospects, and financial, organizational, managerial, administrative,
customer andmarketing information

 

 



--------------------------------------------------------------------------------



 



regarding the Company, much of which the Company considers highly sensitive
information. Executive has agreed, pursuant to Section 7.1 of the Employment
Agreement, to, among other things, not directly or indirectly disclose, divulge,
communicate, use or otherwise disclose any such information. In order to better
ensure that such information is not used inappropriately by Executive, in
addition to Executive’s obligations under Section 7.1 of the Employment
Agreement, which survives the Separation and the effectiveness of this
Separation Agreement, for a period of three (3) years from the Separation Date,
Executive shall not, nor shall it permit any Affiliate or Associate (as such
terms are hereinafter defined) or representative of Executive (such Affiliates,
Associates and representatives, collectively and individually, the “Executive
Affiliates”) to, directly or indirectly:
(i) effect or seek, offer or propose (whether publicly or otherwise) to effect,
or cause or participate in or in any way assist any other person to effect or
seek, offer or propose (whether publicly or otherwise) to effect or participate
in:
(1) any solicitation of proxies or written consents of stockholders, or conduct
any other type of referendum (binding or non-binding) with respect to, or from
the holders of, the common stock of the Company (the “Common Stock”) (other than
by voting his or its shares of Common Stock in a way that does not violate this
Separation Agreement), or become a participant in any contested solicitation
with respect to the Company, including without limitation relating to the
removal or the election of directors of the Company or seek representation on
the Company’s Board of Directors or a change in the composition or size of the
Company’s Board of Directors;
(2) any acquisition of any securities (or beneficial ownership thereof) or
assets of the Company or any of its subsidiaries (other than the exercise by
Executive of stock options held by Executive as of the Separation Date, and
excluding personal, passive investments by Executive in the Company’s securities
from time to time),
(3) any tender or exchange offer, merger or other business combination involving
the Company or any of its subsidiaries, or
(4) any recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to the Company or any of its
subsidiaries; or
(ii) form, join or participate in a partnership, limited partnership, limited
liability company, syndicate, person or other group, including without
limitation a group as defined under Section 13(d) of the Exchange Act (as
defined below), with respect to the Common Stock, or otherwise assist, support
or participate in any effort by any person with respect to the matters set forth
in subparagraph (i) above, or deposit any shares of Common Stock in a voting
trust or subject any shares of Common Stock to any voting agreement;
(iii) otherwise act, alone or in concert with others, to seek to control or
influence the management, Board of Directors or policies of the Company;

 

 



--------------------------------------------------------------------------------



 



(iv) publicly announce any intention to take any action, or take any action
which might force the Company to make a public announcement, in either case,
regarding any of the types of matters set forth in subparagraph (i) above; or
(v) enter into any discussions or arrangements with any person with respect to
any of the foregoing (including the matters set forth in subparagraph
(i) above).
Executive also agrees, on behalf of itself and its Affiliates, Associates and
representatives, not to request the Company (or its directors, officers,
employees or agents), directly or indirectly, amend or waive any provision of
this Section 8 (including this sentence).
(c) For purposes of this Agreement: the terms “Affiliate” and “Associate” shall
have the respective meanings set forth in Rule 12b-2 promulgated by the SEC
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(except that the 10% threshold in the definition of “Associate” shall be
replaced with 1% and beneficial ownership under such definition shall include
the right to acquire securities whether such right is exercisable immediately or
only after the passage of time or only after satisfaction of conditions); and
the terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability or
unlimited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature.
6. Executive Release and Waiver.
(a) Executive Release. Executive, for and on behalf of himself and each of his
heirs, executors, administrators, personal representatives, successors and
assigns (the “Releasors”), to the maximum extent permitted by law, hereby fully
and forever releases, acquits and discharges the Company, together with its
subsidiaries, parents and affiliates, and each of their past and present direct
and indirect stockholders, directors, members, partners, officers, employees,
attorneys, agents and representatives, and their heirs, executors,
administrators, personal representatives, successors and assigns (collectively,
the “Releasees”), from any and all claims, demands, suits, causes of action,
liabilities, obligations, judgments, orders, debts, liens, contracts,
agreements, covenants and causes of action of every kind and nature, whether
known or unknown, suspected or unsuspected, concealed or hidden, vested or
contingent, in law or equity, existing by statute, common law, contract or
otherwise, which have existed, may exist or do exist, through and including the
execution and delivery by Executive of this Separation Agreement, including,
without limitation, any of the foregoing arising out of or in any way related to
or based upon:
(i) Executive’s application for and employment with the Company, his being an
officer, director or employee of the Company or any of its subsidiaries, or the
Employment Agreement or the Separation;
(ii) any and all claims in tort or contract, and any and all claims alleging
breach of an express or implied, or oral or written, contract, policy manual or
employee handbook;
(iii) any alleged misrepresentation, defamation, interference with contract,
intentional or negligent infliction of emotional distress, sexual harassment,
negligence or wrongful discharge; or

 

 



--------------------------------------------------------------------------------



 



(iv) any federal, state or local statute, ordinance or regulation, including but
not limited to the Age Discrimination in Employment Act of 1967, as amended,
Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act and
Women’s Equity Act of 1991; Sections 1981 through 1988 of Title 42 of the United
States Code; the Equal Pay Act of 1963, as amended; the Occupational Safety and
Health Act of 1970; the Americans with Disabilities Act of 1990; the Family and
Medical Leave Act of 1993; the Consolidated Omnibus Budget Reconciliation Act of
1985; the Vocational Rehabilitation Act of 1973; the Worker Adjustment
Retraining and Notification Act of 1988; the Employee Retirement Income Security
Act of 1974; the Fair Labor Standards Act and the National Labor Relations Act,
as amended, and the Older Workers Benefit Protection Act.
(b) Exceptions to Executive Release. Notwithstanding any other provision of this
Separation Agreement to the contrary, the release by the Executive does not:
(i) limit in any way the Executive’s rights under this Separation Agreement and
under the Surviving Employment Agreement Provisions, (ii) release any rights
under applicable law which cannot be waived or released pursuant to any
agreement, (iii) release any rights Executive may have to indemnification under
the bylaws or governing documents of the Company or any of its subsidiaries or
under applicable law, or (iv) release any rights Executive may have as a direct
insured under the Company’s directors’ and officers’ liability insurance
policies.
(c) Current or Pending Claims of any Kind and No Relief for Released Claims.
Executive and Releasors have not and as of the date of this Separation Agreement
will not have filed any civil action, suit, arbitration, administrative charge
or legal proceeding against any Releasee, nor has the Executive or any Releasor
assigned, pledged or hypothecated any claim as of the Separation Date to any
person and no other person has any interest in the claims that Executive or any
Releasor is releasing herein. Executive agrees that should any person or entity
file or cause to be filed any civil action, suit, arbitration or other legal
proceedings seeking equitable or monetary relief concerning any claim released
by Executive, neither Executive nor any Releasor will seek or accept any
personal relief from or as the result of any action, suit or arbitration or
other legal proceeding.
(d) Effect of Executive Release and Waiver. Executive understands and intends
that this Section 6 constitutes a general release of all claims except as
otherwise provided in Section 6(b), above, and that no reference therein to a
specific form of claim, statute or type of relief is intended to limit the scope
of such general release and waiver.
(e) Executive Waiver of Unknown Claims. Executive or any Releasor may hereafter
discover claims or facts in addition to or different than those which he now
knows or believes to exist with respect to the subject matter of this Separation
Agreement and which, if known or suspected at the time of entering into this
Separation Agreement, may have materially affected this Separation Agreement and
his decision to enter into it; nevertheless, Executive hereby waives any right,
claim or cause of action that might arise as a result of such different or
additional claims or facts.

 

 



--------------------------------------------------------------------------------



 



(f) ADEA Release. Executive agrees and expressly acknowledges that this
Separation Agreement includes a waiver and release of all claims which Executive
has or may have under the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. § 621, et seq. (“ADEA”). The following terms and conditions
apply to and are part of the waiver and release of ADEA claims under this
Separation Agreement:
(i) The waiver and release of claims under the ADEA contained in this Agreement
do not cover rights or claims that may arise after the date on which Executive
executes and delivers this Separation Agreement to the Company.
(ii) This Separation Agreement involves consideration in addition to anything of
value to which Executive is already entitled.
(iii) Executive is advised to consult an attorney before signing this Separation
Agreement. If Executive executes this Separation Agreement prior to the
expiration of the period specified in Section 6(f)(iv) below, Executive does so
voluntarily and after having had the opportunity to consult with an attorney.
(iv) Executive is granted twenty-one (21) days after Executive is presented with
this Agreement to decide whether or not to sign this Separation Agreement.
(v) Executive will have the right to revoke the waiver and release of claims
under the ADEA within seven (7) days after the Separation Date and Executive has
reaffirmed this Agreement. This Section 6(f) shall not become effective or
enforceable until that revocation period has expired. Executive understands and
agrees that Executive shall refund any consideration that has been previously
paid to Executive, and shall receive no further consideration, if Executive
revokes the waiver and release of ADEA claims.
7. Company Release and Waiver. The Company, on its behalf, and on behalf of all
of its subsidiaries and its and their successors and assigns (“Company
Parties”), intending to be legally bound, to the maximum extent permitted by
law, hereby fully and forever releases, acquits, and discharges Executive, his
heirs, executives, administrators, personal representatives, attorneys, agents,
successors and permitted assigns, from any and all liabilities, obligations,
judgments, orders, debts, liens, contracts, agreements, covenants and causes of
action of every kind and nature, whether known or unknown, suspected or
unsuspected, concealed or hidden, vested or contingent, in law or equity,
existing by statute, common law, contract or otherwise, which have existed, may
exist or do exist, up to and including the execution and delivery by Executive
of this Separation Agreement, including, without limitation, any of the
foregoing arising out of or in any way related to or based upon all causes of
action, suits, debts, claims and demands whatsoever in law or in equity, which
the Company ever had, now has, or hereafter may have, by reason of any matter,
cause or thing whatsoever up to and including the execution and delivery by
Executive of this Separation Agreement, and particularly, but without limitation
of the foregoing general terms, any claims arising from or relating in any way
to Executive’s relationship with Company or its subsidiaries as an employee or
director, the terms and conditions of that relationship, the termination of that
relationship, and any claim that the Executive violated any provision of the
Employment Agreement, including, but not limited to, any claims under any
federal, state or local common law, statutory, or regulatory provision, now or
hereafter recognized. This release is effective without regard to the legal
nature of the claims raised and without regard to whether any such claims are
based upon tort, equity, implied or express contract or discrimination of any
sort.

 

 



--------------------------------------------------------------------------------



 



(a) Scope of Company Release. The Company expressly waives all rights afforded
by any statute which limits the effect of a release with respect to unknown
claims. The Company understands the significance of its release of unknown
claims and its waiver of statutory protection against a release of unknown
claims.
(b) Exceptions to Company Release. Notwithstanding any other provision of this
Separation Agreement to the contrary, the release by the Company does not:
(i) limit in any way the Company’s rights under this Separation Agreement and
under the Surviving Employment Agreement Provisions, (ii) release any claim
based on any other act or omission for which the Company would not have the
power to indemnify Executive pursuant to Section 145 of the Delaware General
Corporate Law, (iii) release any claim based on any rights under applicable law
which cannot be waived or released pursuant to any agreement, or (iv) release
any claim to any short-swing trading profits earned by him in violation of the
provisions of Section 16(b) of the Securities Exchange Act of 1934, as amended.
(c) Current or Pending Claims of any Kind and No Relief for Released Claims. The
Company and the other Company Parties have not and as of the date of this
Separation Agreement will not have filed any civil action, suit, arbitration,
administrative charge or legal proceeding against the Executive, nor have the
Company or any of the other Company Parties assigned, pledged or hypothecated
any claim as of the Separation Date to any person and no other person has any
interest in the claims that the Company and the other Company Parties are
releasing herein. The Company and the other Company Parties agree that should
any person or entity file or cause to be filed any civil action, suit,
arbitration or other legal proceedings seeking equitable or monetary relief
concerning any claim released by the Company and the other Company Parties, the
Company and the other Company Parties will not seek or accept any personal
relief from or as the result of any action, suit or arbitration or other legal
proceeding.
(d) Effect of the Company’s Release and Waiver. The Company and the other
Company Parties understand and intend that this Section 6 constitutes a general
release of all claims except as otherwise provided in Section 6(b), above, and
that no reference therein to a specific form of claim, statute or type of relief
is intended to limit the scope of such general release and waiver.
(e) The Company’s Waiver of Unknown Claims. The Company and the other Company
Parties may hereafter discover claims or facts in addition to or different than
those which they now know or believe to exist with respect to the subject matter
of this Separation Agreement and which, if known or suspected at the time of
entering into this Separation Agreement, may have materially affected this
Separation Agreement and their decision to enter into it; nevertheless, the
Company and the other Company Parties hereby waive any right, claim or cause of
action that might arise as a result of such different or additional claims or
facts.

 

 



--------------------------------------------------------------------------------



 



8. Return of Corporate Property. Executive hereby covenants and agrees to
immediately return all Company files, records and other property in Executive’s
possession, including such Company property located at Executive’s home in Las
Vegas, Nevada.
9. Non-Disparagement.
(a) Executive agrees that from and after the Separation Date, he will not
disparage (or induce or encourage others to disparage) the Company, any of its
affiliates or any of its or their officers, directors, executives, employees or
stockholders. As used herein, the term “disparage,” includes, without
limitation, comments or statement to the press, any of the Company’s or its
affiliates’ officers, directors, executives, employees or stockholders or any
person with whom the Company or any of its affiliate has a business relationship
which is designed to or would reasonably be expected to adversely affect in any
manner, the conduct of any of the Company’s or any of its affiliates’ business
or the business or personal reputations of the Company, its affiliates or any of
the Company’s or its affiliates’ officers, directors, executives, employees or
shareholders.
(b) The Company shall not permit the Designated Company Executives to disparage
(or induce or encourage others to disparage) Executive. As used herein, the term
“disparage,” includes, without limitation, comments or statement to the press,
any of the Company’s or its affiliates’ officers, directors, executives,
employees, or stockholders or any person known to the Company to have a business
relationship with Executive which is designed to or would reasonably be expected
to adversely affect in any manner the conduct of Executive’s business or the
personal reputation of Executive.
10. Remedies.
(a) The Parties hereby acknowledge and affirm that in the event of any breach by
Executive or the Company of any of the covenants, agreements, and obligations
hereunder, monetary damages would be inadequate to compensate the Parties.
Accordingly, in addition to other remedies which may be available to the Parties
hereunder or otherwise at law or in equity, the Parties shall be entitled to
specifically enforce such covenants, obligations and restrictions through
injunctive and/or equitable relief, in each case without the posting of any bond
or other security with respect thereto. Should any provision hereof be adjudged
to any extent invalid by any court or tribunal of competent jurisdiction, each
provision shall be deemed modified to the minimum extent necessary to render it
enforceable.
(b) Executive hereby acknowledges and affirms that, in the event of a breach by
Executive of any of Executive’s covenants, agreements, and obligations under
this Agreement, in addition to any other remedies which may be available to the
Company hereunder or otherwise at law or in equity, the Company shall have the
right to terminate any payments due hereunder and to recover of any payments
previously made and rights previously granted hereunder.

 

 



--------------------------------------------------------------------------------



 



11. Acknowledgment of Voluntary Agreement. Executive acknowledges that he has
entered into this Separation Agreement freely and without coercion, that he has
been advised by the Company to consult with counsel of his choice, that he has
had adequate opportunity to so consult, and that he has been given all time
periods required by law to consider this Separation Agreement, including but not
limited to the 21-day period required by the ADEA.
12. Complete Agreement; Inconsistencies. This Separation Agreement, including
the Surviving Employment Agreement Provisions and any other documents referenced
herein, constitute the complete and entire agreement and understanding of the
Parties with respect to the subject matter hereof, and supersedes in its
entirety any and all prior understandings, commitments, obligations and/or
agreements, whether written or oral, with respect thereto; it being understood
and agreed that this Separation Agreement and including the mutual covenants,
agreements, acknowledgments and affirmations contained herein, is intended to
constitute a complete settlement and resolution of all matters set forth in
Sections 6 and 7 hereof.
13. 409A Additional Tax. In the event that any compensation with respect to the
Executive’s termination is “deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations thereunder (“Section 409A”), payment of such compensation shall
be delayed as required by Section 409A. Such delay shall last six months from
the Separation Date, except in the event of the Executive’s death. Within
30 days following the end of such six-month period, or, if earlier, the
Executive’s death, the Company will make a catch-up payment to the Executive
equal to the total amount of such payments that would have been made during the
six-month period but for this Section 13. Wherever payments under this Agreement
are to be made in installments, each such installment shall be deemed to be a
separate payment for purposes of Section 409A.
14. Arbitration. Except for a claim for injunctive relief, any controversy,
dispute, or claim between the Parties arising out of this Separation Agreement
shall be settled exclusively by arbitration pursuant to the provisions of
Article 8 of the Employment Agreement, and such provision is incorporated herein
by this reference.
15. Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Separation Agreement shall be
governed by, and construed in accordance with, the laws of the State of Nevada,
without giving effect to any choice of law or conflict of law rules or
provisions that would cause the application hereto of the laws of any
jurisdiction other than the State of Nevada. In furtherance of the foregoing,
the internal law of the State of Nevada shall control the interpretation and
construction of this Separation Agreement, even though under any other
jurisdiction’s choice of law or conflict of law analysis the substantive law of
some other jurisdiction may ordinarily apply.
16. Notices. All notices, requests, demands and other communications to be given
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of service, if personally served on the party to whom notice
is to be given, or 48 hours after mailing, if mailed to the party to whom notice
is to be given by certified or registered mail, return receipt requested,
postage prepaid, and properly addressed to the party at his address set forth as
follows or any other address that any party may designate by written notice to
the other parties:

 

 



--------------------------------------------------------------------------------



 



         
 
  To Executive:   Stephen H. Capp
 
      9811 W. Charleston Blvd., # 2-296
 
      Las Vegas, NV 89117
 
       
 
  To the Company:   Pinnacle Entertainment, Inc.
 
      8918 Spanish Ridge Avenue
 
      Las Vegas, NV 89148
 
      Attn: General Counsel
 
      Telephone: 702 541-7777
 
      Facsimile: 702 541-7773

17. Severability. The invalidity or unenforceability of any provision of this
Separation Agreement shall not affect the validity or enforceability of any
other provision of this Separation Agreement, which shall otherwise remain in
full force and effect.
18. Counterparts. This Separation Agreement may be executed in separate
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.
19. Successors and Assigns. The Parties’ obligations hereunder shall be binding
upon their successors and permitted assigns. The Parties’ rights and the rights
of the other Releasees shall inure to the benefit of, and be enforceable by, any
of the Parties’ and Releasees’ respective successors and permitted assigns.
Executive may not assign any of his rights and obligations under this Separation
Agreement, except as may be agreed to in writing by the Company. The Company may
assign all rights and obligations of this Separation Agreement to any successor
in interest to the assets of the Company. In the event that the Company is
dissolved, all obligations of the Company under this Agreement shall be provided
for in accordance with applicable law.
20. Amendments, Waivers and Delay. The failure or delay on the part of the
Company, or Executive to exercise any right or remedy, power or privilege
hereunder shall not operate as a waiver thereof. No amendment to or waiver of
this Separation Agreement or any of its terms shall be binding upon any Party
unless consented to in writing by such Party.
21. Headings. The headings of the sections and subsections hereof are for
purposes of convenience only, and shall not be deemed to amend, modify, expand,
limit or in any way affect the meaning of any of the provisions hereof.
22. Construction. All terms and definitions contained herein shall be construed
in such a manner that shall give effect to the fullest extent possible to the
express or implied intent of the parties hereby.

 

 



--------------------------------------------------------------------------------



 



23. Attorneys’ Fees. In the event a Party commences an action to enforce the
terms of this Separation Agreement, or for damages for a breach arising out of
or relating to this Separation Agreement, the prevailing Party shall be entitled
to an award of reasonable attorneys’ fees.
24. Counsel. Executive has been advised by the Company that he should consider
seeking the advice of counsel in connection with the execution of this Agreement
and Executive has had an opportunity to do so. Executive has read and
understands this Agreement, and has sought the advice of counsel to the extent
he has determined appropriate. The Company shall reimburse Executive for the
reasonable fees and expenses of Executive’s counsel in connection with this
Agreement.
25. Community Property. Without prejudice to the actual rights of the spouses as
between each other, for all purposes of this Separation Agreement, the Executive
shall be treated as agent and attorney-in-fact for that interest held or claimed
by his spouse with respect to this Agreement. This appointment is coupled with
an interest and is irrevocable.
IN WITNESS WHEREOF, the Parties have executed this Separation Agreement
effective as of the date of the first signature affixed below or as otherwise
provided in this Separation Agreement.
DATED: March 3, 2011

          PINNACLE ENTERTAINMENT, INC.
      By:   /s/ Anthony Sanfilippo         Anthony Sanfilippo        President &
Chief Executive Officer       

READ CAREFULLY BEFORE SIGNING
I have read this Separation Agreement and have had the opportunity to consult
legal counsel and my own tax advisors prior to my signing of this Separation
Agreement. I understand that by executing this Separation Agreement, I will
relinquish any right or demand I may have against the Releasees or any of them,
unless otherwise provided in this Separation Agreement and/or the surviving
terms of my Employment Agreement.
DATED: March 3, 2011

          By:   /s/ Stephen H. Capp         STEPHEN H. CAPP             

 

 



--------------------------------------------------------------------------------



 



         

SPOUSAL CONSENT
By her signature below, the spouse of Stephen H. Capp agrees to be bound by all
of the items and conditions of the foregoing Separation Agreement and General
Release (including those relating to the appointment of Stephen H. Capp as her
attorney-in-fact).
DATED: March 3, 2011

          By:   /s/ Patricia G. Capp         PATRICIA G. CAPP               

 

 